DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-13 and 20 are pending in the application.  Claims 14-19 have been cancelled.  Claim 20 has been added.
Amendments to the claims 1 and 11, filed on 7 March 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 7 March 2022, regarding the 35 U.S.C. §112 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The Rejections have been withdrawn in view of applicants' arguments, amendments to the claims, and the declaration under 37 CFR 1.132 filed 7 March 2022, which is sufficient to overcome the rejection of claims 1-13 based upon Tanaka.

Allowable Subject Matter
Claims 1-13 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Tanaka et al. (US 2006/0115670 A1):  The indicated prior art, while providing for --a metal-clad polymer film--; does not provide any disclosure or teachings for a person to have made --the root-mean-square roughness (Sq) of the interface between the polymer film and the first metal layer is less than 0.1 µm-- {instant claim 1} or --the root-mean-square roughness (Sq) of the interface between the polymer film and the first metal layer is less than 0.1 µm; and the surface of the polymer film adhered to the first metal layer is not surface treated-- {instant claim 20}.  (In the instant case, the allowable subject matter pertains to: a metal-clad polymer film having "an Sq between the polymer film as claimed and the first metal layer be less than 0.1 µm," with the specified peel strength claimed {instant claim 1}; and a metal-clad polymer film having "an Sq between the polymer film as claimed and the first metal layer be less than 1 µm" and "the surface of the polymer film adhered to the first metal layer not being surface treated," with the specified peel strength claimed {instant claim 20}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Tanaka with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Tanaka in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

Donald M. Flores, Jr.Examiner, Art Unit 1781